Title: To Benjamin Franklin from Angélique-Michèle-Rosalie Jogues de Martinville Lafreté, 17 September 1781
From: Lafreté, Angélique-Michèle-Rosalie Jogues de Martinville
To: Franklin, Benjamin


Paris ce lundi 17. 7bre. 1781.
Madme. Lafreté a l’honneur de faire mille Complimens à Monsieur francklin et de le prévenir, que la personne de Bayonne dont elle lui a parlé pour le consulat des Etats unis de l’amérique se nomme Mr. Galart desgraux; elle le recommande à sa Protection.
Madme. Lafreté va faire un petit voyage en normandie; elle espere avoir a son retour le plaisir de voir son bon ami Monsieur francklin a qui Mr. Lafreté a l’honneur de présenter ses devoirs.
